DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Request for Continued Examination and Amendments filed on 3/22/2021.
Claim(s) 1, 8, 15, 21 is/are amended.
Claim(s) 1-21 is/are pending in this Office Action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2021 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.





The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the “depiction of the first UAV flight control command data” and the “depiction of the second UAV flight control command data” in claims 1, 8, and 15, and the “depiction of the flight control data” in claim 21 do not find clear support or antecedent basis in the specification so that the meaning of the terms may be ascertainable by reference to the specification.
Claim Objections
Claim(s) 7, 14, and 20 is/are objected to because of the following informalities:  
The limitation in each claim, “…are related an approach of an autopilot of the UAV” is unclear and appears to contain a typo. 
Appropriate correction is required.	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claims 1, 8, 15, and 21, the “depiction of the first UAV flight control command data” and the “depiction of the second UAV flight control command data” in claims 1, 8, and 15, and the “depiction of the flight control data” in claim 21 are not described in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. The claims are not fully supported by the disclosure because Applicant’s specification does not describe a depiction of data in the first or second plurality of selectable fields. Applicant appears to describe the claimed “second user interface” as the “example user interface 500” of Fig. 5 in para. 0034-0035, wherein “User interface 500 may allow an operator to import settings from another display  configuration… which may allow the operator to select and load a display configuration data file which will populate sections 510 and 520, and any other sections that may be in use, with display elements according to the selected display configuration data file” (para. 0035), but this does not describe or explain data of a field of the first user interface being replace by data of a field of the second user interface as claimed. Para. 0034 describes, “An operator may also import settings from another display configuration by selecting import button 450, which may allow the operator to select and load a display configuration data file which will populate the display element selections in each of sections 410 and 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.








Claim(s) 1-21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 8, 15, and 21, phrases including the structural element(s) listed in the 35 USC 112(a) section above (“depiction of the first UAV flight control command data” and the “depiction of the second UAV flight control command data” in claims 1, 8, and 15, “depiction of the flight control data” in claim 21) is/are unclear, and one of ordinary skill in the art would be unable to ascertain the scope of the claim(s). The terms do not have a well-known meaning in the art. Thus, since the terms do not have proper antecedence in the specification nor adequate written description, the scope of the claims cannot be ascertained and are therefore indefinite. 
In an attempt to advance prosecution, the examiner has applied art to the claims under their broadest reasonable interpretation as best understood in light of Applicant’s specification. 
Claims 2-7, 9-14, 16-20 are rejected due to their dependency on a rejected base claim.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claim(s) 1-6, 8-13, 15-19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ananth et al. (US 2006/0031787 A1), hereafter referred to as Anath, in view of Burdoin et al. (US 5,521,817), hereafter referred to as Burdoin.
Regarding claims 1, 8, and 15, as far as they are definite, teaches an apparatus, and related method of controlling an unmanned aerial vehicle (UAV) (“drone”, para. 0042), said apparatus comprising: 
(“processor 26”, Fig. 1), and a memory (“program memory 28”, Fig. 1) communicatively couples to the processor, the memory comprising instructions (“program instructions”, para. 0056) for performing the related method comprising:
presenting a first user interface to a user, the first user interface comprising: 
a first section having a first plurality of selectable fields identifying first UAV flight control command data, the first plurality of selectable fields related to control of the UAV in a first manner; 
a second section having a second plurality of selectable fields identifying the second UAV flight control data, the second plurality of selectable fields related to control of the UAV in a second manner;
accepting first user selected fields of the first plurality of selectable fields, and second user selected fields of the second plurality of selectable fields; 
accepting a first user command to move at least one of the first section and the second section to a user determined location within the user interface; 
accepting a second user command in the user interface to save the first user selected fields of the first plurality of selectable fields, the second user selected fields, and the user determined location
(“The main purpose of the process 400 (and its sub-processes) is to enable the user to generate an interactive visual instrument panel that may be used as a GUI to interact with (i.e. manage and/or monitor) one or more target systems for which RD_Records are available to the user (or which may be generated by the user). In summary this is done by extracting the various action and information attributes from the RD_Record in form of visual interactive elements (VI_ELEMENTs), and then assigning individual graphical control or monitoring objects (TSC_OBJECTs or TSM_OBJECTs) to each VI_ELEMENT corresponding to the attribute that the user wishes to utilize in the panel. When linked to an attribute, the objects are activated and once the user device 12 is connected to the target system 14, they may be used as "virtual" controls and information indicating displays. The user can arrange the objects to customize the instrument panel in any desired fashion using a provided graphical user interface (for example as the GUIs shown and described below in connection with FIGS. 21-23”, para. 0087, see Fig. 12, (“Referring now to FIG. 5, a representation of the scope of possible information that may be present in a RD_Record corresponding to the target system 14, is shown as an exemplary target RD_Record 100. The most important part of the RD_Record 100 are the TSI_Attributes 102, that may include one or both controllable actions attributes 112 and monitorable information attributes 118. Controllable actions 112 includes a list of one or more actions (ACT_1 . . . ACT_N) that the target system model 14 is capable of performing (or even the instructions it is capable of receiving and executing, such as commands from the user to change one or more of the system's operational parameters), while monitorable information 118, includes a list of one or more items of information (INF_1 . . . INF_N) that may be received from the target system. The actions and information items in attributes 112, 118 may also include identifying information as to which specific target component they belong”, para. 0082, see also Fig. 21-22); 
in response to the accepted second user command, accepting a name for the user interface in a text box presented in the first user interface and saving user interface attributes including the first user selected fields of the first plurality of selectable fields, the second user selected fields, and the user determined location in association with the name for the user interface
(“The RD_Record 100 also includes identification information 104 identifying which target system 14 it represents, and implementation information 106 with instructions on how to connect to the target system 14 through the communication link 16 and conduct the management/control operation. The RD_Record 100 may also optionally include information identifying one or more related RD_Record that correspond to other target systems that relate to the target system 14 or that may be monitored/managed from a single session. This "relationship" information is stored as REL_Info 108. Other optional information may also be included as other information 110. Preferably, the RD_Record 100 is created in a simplified format (for example as a text or initialization file) that may be readily edited by the user if a change is desired or necessary without having to generate a new RD_Record from the TSI_Model. This may be useful in case of a change of target system 14 location that occurred after the RD_Record was generated. Then, the user only needs to edit the implementation information 108 to start using the RD_Record 100. The utilization of the RD_Record 100 by the IRMM system 10 is discussed in greater detail below in connection with FIGS. 12-20”, para.-0083); 
presenting a second user interface to the user according to the saved user interface attributes, the second user interface comprising: 
the first section having the user selected first plurality of selectable fields associated with the first UAV flight control command data replaced with a depiction of the first UAV flight control command data associated with each of the first user selected fields of the first plurality of selected fields; 
the second section having the user selected second plurality of selectable fields associated with the second UAV flight control data replaced with a depiction of the second UAV flight control data associated with each of the second user selected fields of the second plurality of selected fields; 
wherein the at least one of the first section and the second section is disposed at the user determined location
(“The process 400 of the present invention begins at a step 402 where the user (or the user device 12) retrieves the RD_Record_X for the target system to be monitored and/or managed. Alternately, an optional test 404 may be performed to determine if an RD_Record_X is available at the user device 12. If it is not, at an optional step 406, RD_Record_X preparation, shown as the process 450 in FIG. 13, is performed”, para. 0090, see Fig. 13, “In conclusion, the IRMM system 10 of the present invention enables users to quickly and easily design one or more visual instrument panel GUIs to monitor/manage one or more target systems of any type, and to do so in real-time without any loss of data. Yet another advantage of the present invention is the ease with which the user can always modify a previously created visual instrument panel GUI to account for changes in the target system or in the monitoring/management requirements”, para. 0112);
controlling the UAV at least in part using the depiction of the first UAV flight control command data associated with each of the first user selected fields and the depiction of the second UAV flight control data depicted in each of the second user selected fields of the presented second user interface
(“with increasing utilization of autonomous and semi-autonomous systems in military and civilian applications (such as remote drone vehicles, robots, satellites, and other unmanned systems), the IRMM system can also provide an enormous advantage in enabling operators and engineers to monitor and manage these systems during their intended utilization in real time, and though completely customizable interactive interfaces--whether from a single location or from geographically dispersed sites”, para. 0042).

Ananth does not explicitly teach wherein the first UAV flight control command data comprises altitude command data, heading command data, roll command data and climb rate command data.
However, Burdoin teaches an apparatus, and related method of controlling an unmanned aerial vehicle (UAV) (“drones”, Fig. 1, C3, lines 3-12), said apparatus comprising: 
a processor (“formation control processor (FCP) 205”, Fig. 2), and said method comprising:
presenting a user interface to a user, the user interface comprising: 
a plurality of selectable fields identifying UAV flight control command data, the first UAV flight control command data comprising altitude command data, heading command data, roll command data and climb rate command data
(“Many scenarios can be devised for launching, capturing, and recovering the drones…The methods used for launch, capture positioning, and recovery are dependent upon the configuration of the ground station 110…The configuration of the command/control ground station 110 may vary”, C3, lines 55-66, “formation is maintained by each leader/follower drone pair communicating useful data such as altitude, heading, airspeed, body axis rates, accelerations, etc., and by performing range and bearing measurements so that the follower drone ADFCS guidance control laws can derive flight control commands (pitch and roll attitude, throttle, etc.) to maintain a defined position with reference to its leader”, C3, lines 26-33, see also Fig. 6-7).

All of the components are known in Ananth and in Burdoin. Both teach processors configured in the control of UAVs. Ananth teaches a user interface configurable for multiple users “enables users to quickly and easily design one or more visual instrument panel GUIs to monitor/manage one or more target systems” (para. 0112), wherein the “one or more target systems” comprises a “drone” (para. 0042). Burdoin teaches controlling a drone from a “ground station 110” using “manually operated control consoles and/or pre-programmed computers”, wherein the control comprises “useful data such as altitude, heading, airspeed, body axis rates, accelerations, etc.” (C3, lines 26-33). Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Ananth with the teachings of Burdoin by using the specific and well-known drone flight control command data as taught by Burdoin (C3, lines 26-33) in the “GUI” of Ananth “to interact with (i.e. manage and/or monitor) one or more target systems” (para. 0087). The motivation for doing so would be to implement these well-known control parameters “to maintain a defined position” of the drone as taught by Burdoin (C3, lines 26-33) for “enabling operators and engineers to monitor and manage these systems during their intended utilization in real time, and though completely customizable interactive interfaces” as taught by Ananth (para. 0042).

Regarding claims 2, 9, and 16, Ananth further teaches wherein the user interface attributes further comprise display color, size, and text characteristics 
(“Each VI_ELEMENT includes a visual portion that identifies, to the user, the specific attribute to which they belong. In addition, the VI_ELEMENT is linked to the assigned attribute such that it can provide all necessary information about the target component to which the ACT or MINF attribute belongs. For example, a VI_ELEMNT may be a word or a line of text (e.g. a file name), or an icon, or other image, but may also contain a location of the appropriate attribute information which may not be visible to the user. The VI_ELEMENTS can also include visual marks, such as images, characters or color that identify them as corresponding to an ACT or a MINF attribute”, para. 0092).

Regarding claims 3, 10, and 17, Ananth further teaches wherein the user interface attributes are saved in a configuration data file, however, configuration files are well-known to be used with computer programs to configure attributes (para. 0082-0083).

Regarding claims 4, 11, and 18, Ananth further teaches wherein: 
the first user interface comprises an export control; and 
the method further comprises: 
accepting a user selection of the export control; and 
in response to the user selection of the export control, exporting the user interface attributes to for use by another user interface (“When the session is complete, the process 400 ends at a step 430, where, if at least some aspects of the session and/or the target system were recorded at the step 426, the user may optionally be provided with one or more session/target system reports”, para. 0111).

Regarding claims 5, 12, and 19, Ananth further teaches wherein: 
the first user interface comprises an import control; and 
the method further comprises: 

in response to the user selection of the import control, importing other user interface attributes from another user interface (“The process 400 of the present invention begins at a step 402 where the user (or the user device 12) retrieves the RD_Record_X for the target system to be monitored and/or managed”, para. 0090).  

Regarding claims 6 and 13, Burdoin further teaches wherein the first plurality of selectable fields are related to UAV autopilot set points (“The initiation of automatic formation flight and the formation parameters are controlled via uplink commands transmitted from a command/control system 110”, C3, lines 13-15, “The controller 110 then selects and launches each successive drone in the appropriate leader/follower order, commands their formation mode, and, after verification of capture, enables automatic ADFCS controlled formation flight. When all drones for the formation flight are flying in formation in the hold pattern, the controller 110 again takes control of the leader drone 101 and flies the formation mission”, C4, lines 15-22).  

Regarding claim 21, as far as it is definite, Ananth further teaches wherein:
the UAV flight data comprises flight control data (this limitation is taught in the rejection to claim 15); and
the depiction of the flight control data is a textural description of the UAV flight data 
(“Each VI_ELEMENT includes a visual portion that identifies, to the user, the specific attribute to which they belong. In addition, the VI_ELEMENT is linked to the assigned attribute such that it can provide all necessary information about the target component to which the ACT or MINF attribute belongs. For example, a VI_ELEMNT may be a word or a line of text (e.g. a file name), or an icon, or other image, but may also contain a location of the appropriate attribute information which may not be visible to the user. The VI_ELEMENTS can also include visual marks, such as images, characters or color that identify them as corresponding to an ACT or a MINF attribute”, para. 0092).

Claim(s) 7, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ananth et al. (US 2006/0031787 A1), in view of Burdoin et al. (US 5,521,817), further in view of Kugelmass (US 2016/0046371 A1).
Regarding claims 7 and 14, Burdoin further teaches wherein the second plurality of selectable fields are related to an autopilot of the UAV (“The initiation of automatic formation flight and the formation parameters are controlled via uplink commands transmitted from a command/control system 110”, C3, lines 13-15, “The controller 110 then selects and launches each successive drone in the appropriate leader/follower order, commands their formation mode, and, after verification of capture, enables automatic ADFCS controlled formation flight. When all drones for the formation flight are flying in formation in the hold pattern, the controller 110 again takes control of the leader drone 101 and flies the formation mission”, C4, lines 15-22), but Ananth in view of Burdoin do not explicitly teach wherein the second plurality of selectable fields are related an approach of an autopilot of the UAV. 

Regarding claim 20, Burdoin further teaches wherein the first plurality of selectable fields are related to UAV autopilot set points, and wherein the second plurality of selectable fields are related to an autopilot of the UAV (“The initiation of automatic formation flight and the formation parameters are controlled via uplink commands transmitted from a command/control system 110”, C3, lines 13-15, “The controller 110 then selects and launches each successive drone in the appropriate leader/follower order, commands their formation mode, and, after verification of capture, enables automatic ADFCS controlled formation flight. When all drones for the formation flight are flying in formation in the hold pattern, the controller 110 again takes control of the leader drone 101 and flies the formation mission”, C4, lines 15-22), but Ananth in view of Burdoin do not explicitly teach wherein the second plurality of selectable fields are related an approach of an autopilot of the UAV.

However, regarding claims 7, 14, and 20, monitoring attributes related to the approach of an UAV is known in the art. 
See, Kugelmass teaches an unmanned aerial vehicle and methods for controlling same, comprising: a processor (“the UAV 100 can further include an off-the-shelf autopilot module 130 that communicates with the mobile computing device 150 over a short-range wireless connection (e.g., low-energy radio communication), controls servos (i.e., the actuators 112) coupled to the flight control surfaces 110 via wired connections, and communicates with a brushless motor controller to control rotation of the prop and thus the speed of the UAV 100.”, para. 0013), wherein a plurality of selectable fields of an interface (see “S100”, “S110”, and “S120” in Fig. 2) are related an approach (“a first landing path specifying a landing site”, see claim 1 citation below) of an autopilot of an UAV (“unmanned aerial vehicle (UAV) 100”, Fig. 1)
(“A method, comprising: within a user interface, receiving a selection for a set of interest points on a digital map of a physical area; based on the set of interest points, selecting a ground area for imaging during a mission; generating a flight path over the ground area for execution by an unmanned aerial vehicle during the mission, the flight path defining an imaging flight path for capturing images of the ground area, a first landing path specifying a landing site and associated with a first environmental condition”, claim 1).
All of the components are known in Ananth in view of Burdoin and in Kugelmass. Both Ananth in view of Burdoin and Kugelmass teach processors configured in the control of UAVs. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Ananth in .
Response to Arguments
Applicant’s arguments with respect to the prior art rejections to the pending claim(s) have been considered but are moot because the new ground of rejection, necessitated by Applicant’s amendments, does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 8AM- 5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached at (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
	
	
/A.V./Examiner, Art Unit 3665                                                                                                                                                                                                        
/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665